

116 S409 IS: Aretha Franklin Congressional Gold Medal Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 409IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Ms. Harris (for herself, Ms. Stabenow, Mr. Peters, Ms. Smith, Mr. Carper, Mrs. Shaheen, Mr. Reed, Mr. Kaine, Mr. Manchin, Ms. Warren, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Bennet, Mr. Cardin, Mr. Jones, Mr. Van Hollen, Ms. Klobuchar, Ms. Duckworth, Mr. Whitehouse, Ms. Cortez Masto, Mrs. Murray, Mr. Coons, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo posthumously award a Congressional Gold Medal in commemoration of Aretha Franklin.
	
 1.Short titleThis Act may be cited as the Aretha Franklin Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)Aretha Franklin was born on March 25, 1942, in Memphis, Tennessee, and died peacefully at her home in Detroit, Michigan, surrounded by family and loved ones, on August 16, 2018.
 (2)Aretha Franklin’s musical talents have influenced generations of musicians and political leaders, creating a legacy that spans an incredible 6 decades.
 (3)Aretha Franklin, dubbed the Queen of Soul, was the first woman ever inducted into the Rock and Roll Hall of Fame, was a 2005 recipient of the Presidential Medal of Freedom, and was a 1999 recipient of the National Medal of Arts and Humanities Award, among other accolades.
 (4)Aretha Franklin’s music served as a 1960s call to action that inspired thousands of individuals to join civil rights movements and still resonates across those movements today.
 (5)Aretha Franklin’s contributions go beyond music and the arts. (6)Aretha Franklin was also a philanthropist who supported causes that advanced civil rights, human health, and gender equality.
 (7)Aretha Franklin’s talents instilled hope, uplifted generations, and changed the lives of millions of individuals across the globe.
 (8)The City of Detroit shaped Aretha Franklin’s life and music, as her father and church introduced her to local Motown artists.
 (9)In return, Aretha Franklin made countless contributions to the City of Detroit and few people have played a greater role in shaping a culturally and socially relevant discography in the United States than Aretha Franklin.
			3.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration of Aretha Franklin.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Award of medal
 (1)In generalAfter the award of the gold medal referred to in subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations and events associated with Aretha Franklin.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost, including labor, materials, dies, use of machinery, and overhead expenses, of the gold medal and any such duplicates.
		5.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.